Order, Supreme Court, New York County (Jeffrey Atlas, J.), entered on or about December 21, 2000, which granted defendant’s motion to suppress certain physical evidence and a statement made to the police, unanimously reversed, on the law, the motion to suppress denied and the matter remanded for farther proceedings.
The Supreme Court erred in granting defendant’s suppression motion inasmuch as defendant’s vehicle was properly stopped by the police after speeding and driving recklessly and the subject gun was properly recovered from the vehicle’s glove *282compartment as part of a valid preliminary and limited inventory search at the scene (see People v Robinson, 97 NY2d 341, 348-349; People v Jackson, 279 AD2d 357, 358, lv denied 96 NY2d 863; see also People v Wright, 98 NY2d 657). Since defendant was driving with a suspended out-of-state driver’s license and could not produce registration papers for the vehicle, defendant was properly arrested, the vehicle impounded and its contents preliminarily inventoried at the scene (see People v Robinson, supra; People v Jackson, supra; People v Dickens, 218 AD2d 584, affd 88 NY2d 1031). Since the search of the defendant’s vehicle was proper, the Supreme Court similarly erred in suppressing defendant’s subsequent statement to the police that he was a bodyguard and that he carried a gun for his own protection. Concur — Andrias, J.P., Saxe, Buckley and Lerner, JJ.